DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 12/31/2021 has been entered.  Claims 2-6, 8-20 are pending in the application with claims 2 and 13 amended, claims 1 and 7 cancelled.  The previous 35 USC 112 rejection of claim 2-6 and 8-20 are withdrawn in light of Applicant’s amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,375,139 (hereinafter ‘139). Although the claims at issue are not identical, they are not patentably distinct from Claim 1 of ‘139 teaches all the structural limitations of Claims 2-5, 11 and 12 of the present application as detailed below.

In regard to claim 2, ‘139 discloses an endoscope (Claim 1, Line 1), comprising:
a metal sheath having a distal end, a proximal end, and a longitudinal axis, the proximal end being designed for mechanical connection to an endoscope handle, the distal end being closed with a transparent window (Claim 1, Lines 3-5);
a core within the sheath, the core having two parallel elongated segments, a transverse segment, and two hinges connecting the transverse segment between the two elongated segments, the elongated segments being designed to carry both tension and compression for longitudinal motion of one of the elongated segments relative to the other, the transverse segment lying within the sheath at or near the distal end of the sheath (Claim 1, Lines 6-10, 15-18, the top and bottom surfaces correlate to the parallel elongated segments, wherein the top surface moves relative to the bottom surface and therefore can carry both tension and compression);
an imaging chip fitted on the transverse segment and having an imaging surface arranged in a viewing direction of the endoscope (Claim 1, Lines 12-14), the transverse segment being hinged between the elongated segments such that longitudinal motion of the one elongated segment relative to the other changes the angle of the imaging chip  (Claim 1, Lines 15-18).

In regard to claim 3, ‘139 teaches wherein an inner diameter of the sheath has an extruded profile (Claim 1, Lines 31-34).

In regard to claim 4, ‘139 teaches wherein the core further comprises protrusions on top and bottom surfaces matched to mate with an extruded profile of an inner diameter of the sheath (Claim 1, Lines 31-34).

In regard to claim 5, ‘139 teaches further wherein an inner surface of the sheath and an outer surface of the core define an inflow channel and an outflow channel designed to conduct fluid through the inflow channel and through the outflow channel (Claim 1, Lines 19-23).

In regard to claim 11, ‘139 teaches further comprising:
the core is formed at least in part by molding (Claim 1, Line 6).

In regard to claim 12, ‘139 teaches further comprising:
the endoscope is an arthroscope designed for joint surgery (Claim 1, Lines 1-2).

Claims 13, 14, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,004,393 (hereinafter ‘339). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘339 teaches all the structural limitations of Claims 13, 14, 19 and 20 of the present application as detailed below.

In regard to claim 13, ‘339 discloses a method (Claim 1, Line 1) comprising the step of: 
through a portal into a human surgical patient, inserting an endoscope, the endoscope (Claim 1, Lines 1-2, 29) comprising:
a metal sheath having a distal end, a proximal end, and a longitudinal axis, the proximal end being designed for mechanical connection to an endoscope handle, the distal end being closed with a transparent window (Claim 1, Lines 15-16);
a core within the sheath, the core having two parallel elongated segments, a transverse segment, and two hinges connecting the transverse segment between the two elongated segments, the elongated segments being designed to carry both tension (Claim 1, Lines 5-11, the top and bottom surfaces correlate to the parallel elongated segments, wherein the top surface moves relative to the bottom surface and therefore can carry both tension and compression);
an imaging chip fitted on the transverse segment and having an imaging surface arranged in a viewing direction of the endoscope (Claim 1, Lines 12-14), the transverse segment being hinged between the elongated segments such that longitudinal motion of the one elongated segment relative to the other changes the angle of the imaging chip through the window relative to the longitudinal axis of the sheath (Claim 1, Lines 24-28).

In regard to claim 14, ‘339 teaches in which an inner diameter of the sheath has an extruded profile (Claim 1, Lines 15-16).

In regard to claim 19, ‘339 teaches wherein:
the core is formed at least in part by molding (Claim 1, Line 5).

In regard to claim 20, ‘339 teaches wherein:
(Claim 1, Lines 1-4 and 29).  

Allowable Subject Matter
Claims 2-6 and 8-20 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 6, 2022